By the Court, Rhodes, J.:
The plaintiff purchased from the defendant McLaughlin, the north-west quarter of section eleven, township three south, range seven east, for $1,600, of which sum $800 was-paid in hand, and the remainder was to be paid in one year from the date of the contract, June 1, 1867. The defendant agreed to convey the land to the plaintiff after the Western Pacific Railroad Company should receive a patent therefor from the United States, and twenty days after a demand for the deed. The plaintiff sues to recover back the first instalment of the purchase-money paid by him, on the ground that the land was excepted from the grant made by the Act of Congress of July 1, 1862, and July 2, 1864, to the rail*452road company, because it was then within the limits of an alleged Mexican grant, which was claimed by one John Roland. The last step in the proceedings taken by the claimant for the confirmation of his claim was the granting of an appeal by the District Court of the United States for the District of California, to the Supreme Court, from the decree of the District Court rejecting the claim of Roland; but the required bond does not appear to have been given, nor the appeal to have, in fact, been taken. The decree of the District Court rejecting the claim, therefore, remains in full force.
The question here presented is the same as that in C. P. R. R. Co. v. Yolland, ante p. 438, and C. P. R. R. Co. v. Robinson, ante p. 446, and upon the authority of those cases, judgment and order reversed, and cause remanded for a new trial.
Mr. Justice McKinstry, did not express an opinion.